DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Applicant’s election with traverse of Group I, and species election of a), antibody 15532 (H-CDR1-3 and L-CDR1-3 amino acid sequences of SEQ ID NOs: 41, 42, 43, 44, 45, and 40, respectively; VH and VL domain having the amino acid sequences of SEQ ID NOs: 7 and 8, respectively an HC with the amino acid sequences of SEQ ID NOs: 7 and 30 and an LC with the amino acid sequences of SEQ ID NOs: 8 and 34), b) colorectal cancer, and c) an immunostimulatory agent in the reply filed 2/3/2021 is acknowledged. The traversal is on the ground(s) that Groups I and II have per se unity under 37 C.F.R. § 1.475(b)(3). Group I is directed to an antibody product and its use. Group II is directed to methods and materials for manufacturing the antibody product. Thus, Groups I and II do not lack unity and should be examined together in accordance with 37 C.F.R. § 1.475(b)(3). 
This is not found persuasive because, although Applicant argues that Groups I and II have per se unity, Group I is directed to an antibody and a method of treating using the antibody, and Group II is directed to a nucleic acid and a method of making an antibody using the nucleic acid. The allowed combinations under 37 C.F.R. § 1.475(b) do not include multiple products, and multiple methods of using said products, as claimed in the instant application. Hence, only one product and one process of use of said product relate to a single general inventive concept. The special feature of Group I is the antibody, and the special feature of Group II is the nucleic acid. Since multiple products and multiple methods with different special technical features are claimed, the first invention of the category first mentioned in the claims of the application will be considered as the main invention in the claims, see 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 9-12, 16, 20, 22, 24, and 26-36 are pending. Claims 26-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with traverse in the reply filed on 2/3/2021.
Claims 1, 9-12, 16, 20, 24, 30-36 are under examination.

Priority
	This application is a national stage entry (371) of PCT/EP2017/076188, filed 10/13/2017, which claims priority from U.S. provisional application 62407678, filed 10/13/2016, which is acknowledged.

Information Disclosure Statement
	Applicant’s IDS submitted on 7/15/2019 and IDS submitted on 2/3/2021 are acknowledged, and have been considered. Signed copies are attached hereto.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 17, paragraph [0075], last sentence (“www.imgt.org”). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
2.	Claims 10is objected to because of the following informalities:  
It is unclear whether the phrase “said antibody” in line 2 of claim 10 is referring to the claimed anti-LAG-3 antibody, or the (reference) antibody that comprises the recited amino acid sequences. Applicant may obviate this objection by amending “said antibody” in line 2 of the claim to “said anti-LAG-3 antibody”.

Improper Markush Grouping
3	Claims 1, 9-12, 16, 20, 24, and 30-36 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush groupings of the HC and LC amino acid sequences as in claims 1 and 11; the H-CDR1-3 and L-CDR1-3 amino acid sequences as in claim 9; and heavy chain variable domain and a light 
In regards to the Markush groupings of claims 1 and 9-11 the alternatives (recited antibodies) are not known in the art or disclosed in the specification to be functionally equivalent and have a common use.  Different antibodies bind to different epitopes and as such are not functionally equivalent. Further, in Example 13 of the instant Specification, the alternatives (recited antibodies) are shown to all bind to different epitopes, and thus are not functionally equivalent.
In regards to the Markush groupings of claims 1 and 9-11, the antibody species do not share the same substantial structural feature of 6 CDRs. Each antibody species has different sequences in regards to their 6 CDRs.
In regards to the Markush groupings of claims 1 and 11, the species share the LC constant region of SEQ ID NO: 34, and the HC constant region of SEQ ID NO: 30 which are not a substantial structural feature because it is not essential to the function and utility of the antibody e.g. binding.
Therefore, in regards to claims 9 and 10, the SEQ ID NOs do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature.
Further, in regards to claims 1 and 11, the SEQ ID NOs only comprise overlapping sequences in the LC constant region and HC constant region, which are not a substantial structural feature as discussed supra. Therefore claims 1 and 11 also do not comprise any overlapping sequences such that the overlap is considered a substantial structural feature.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
In the instant case, the claims are directed to an anti-LAG-3 antibody or an antigen-binding portion thereof, wherein the antibody binds to the same epitope of human LAG-3 as an antibody that comprises an HC with the amino acid sequences of SEQ ID NOs: 7 and 30 and an LC with the amino acid sequences of SEQ ID NOs: 8 and 34.  The instant specification disclosed that the 15532 antibody binds to epitopes located between residues 78-87, 84-92, 88-97, 95-100, 98-105, 123-131.  However, the instant specification has not disclosed and the art does not teach the genus of antibodies that can bind to residues 78-87, 84-92, 88-97, 95-100, 98-105, and 123-131 (paragraph [0268]).    

The inventions at issue in Lilly were DNA constructs per se, the holdings of that case is also applicable to claims such as those at issue here.  Further, disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
In the instant case, the art does not teach and the specification fails to provide sufficient descriptive information, such as definitive structural or functional features that are common to the broad claimed genus of antibodies that can bind to residues 78-87, 84-92, 88-97, 95-100, 98-105, and 123-131.  Although the interaction of the antibody binding domain with antigen had been well characterized in the art, one still cannot predict the structural or functional features of plethora of antibodies that can bind to an epitope.  Padlan (Advances in Protein Chemistry, 1996, 49:57-133) describes that the contact residues on the antigen (the "epitope") and the contact residues on the antibody (the "paratope") for several antigen:antibody pairs (page 87, Section V).  The epitope on the antigen is only a limited number of residues, which may be either adjacent in the primary sequence or spatially distinct (discontinuous in the primary sequence, a “conformational” epitope) (page 92, Table VII).  Berglund  (Berglund et al, 2008, Protein Science, 17:606-613) went on to show that a linear epitope is comprised of 9-22 continuous amino acids on a protein (page 606, left column, lines 3-8) and a conformational epitope is comprised of stretches of several linear epitopes where at least one of the linear epitope is at least 4-7 residues in length (Berglund et al, 2008; specifically note on page 606, left 
However, these and other studies on antibody epitopes do not provide sufficient information for a skill artisan to predict the structural and functional properties of a genus of antibodies that binds to a particular epitope based on the disclosure of an antibody epitope or species of antibodies that bind to a particular epitope.
Further, the instant specification does not describe the structural features shared by members of a genus of antibodies that can bind to residues 78-87, 84-92, 88-97, 95-100, 98-105, and 123-131.    Additionally, the specification provides neither a representative number of antibodies the represent a genus of antibodies can bind to residues 78-87, 84-92, 88-97, 95-100, 98-105, and 123-131.  Furthermore, there is no evidence that only antibodies with the six CDRs of the 15532 antibody define the boundaries of the genus of antibodies binding the recited epitope.  To the contrary, the skilled artisan recognized that there are generally a plethora of potential antibody structures that would bind the same epitope.  For example, antibodies to the epitope might be mouse antibodies, human 
	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”.  Page 1117.  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath, page 1116).  As discussed above, even though the Applicant proposes a genus of antibodies that binds to residues 78-87, 84-92, 88-97, 95-100, 98-105, and 123-131, the skilled artisan cannot predict the detailed chemical structure of a genus of antibodies that are directed to bind to residues 78-87, 84-92, 88-97, 95-100, 98-105, and 123-131.  Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolation.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
In this case, the variation encompassed by the present claims is large and the specification does not establish that the species described is representative of the claimed genus.  Neither does the disclosure provide sufficient evidence that the structure provides a common structure sufficient to 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

5.	Claims 1, 9, 11-12, 16, 20, 22, 24, 30-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 19, 20, 24, 29-30, 34 of copending Application No. 16/500,918 in view of Spiess (Mol Immunol. 2015 Oct;67(2 Pt A):95-106., published 1/27/2015) and Isaacs (J Immunol. 1998 Oct 15;161(8):3862-9., published 10/15/1998). 
In regards to instant claim 1, claim 16 of copending application 16/500,918 discloses an anti-LAG-3 antibody that competes for binding to human LAG-3 with, or binds to the same epitope of human LAG-3 as, an antibody comprising the heavy and light chain variable domain amino acid sequences of SEQ ID NOs: 316 and 317, respectively . SEQ ID NO: 316 and 317 of the copending application are SEQ ID NO: 7 and 8, respectively, of the instant application. 
The copending application’s claim 16 does not teach the HC constant region of instant SEQ ID NO: 30 and LC constant region of LC constant region of instant SEQ ID NO: 34.
Claim 20 of Copending application 16/500,918 discloses an anti-LAG-3 antibody, wherein the anti-LAG-3 antibody comprises H-CDR1-3 and L-CDR1-3 comprising the amino acid sequences of SEQ ID NOs 318-323, respectively; a VH and VL comprising the amino acid sequences of SEQ ID NOs 316 and 317, respectively; an HC and an LC comprising the amino acid sequences of SEQ ID NOs: 316 and 375, and SEQ ID NOs: 317 and 378 respectively. Copending applications SEQ ID 375 and 378 are instant application’s SEQ ID NOs 30 and 34 respectively.

In regards to instant application claim 9, Claim 20 of Copending application 16/500,918 discloses an anti-LAG-3 antibody, wherein the anti-LAG-3 antibody comprises H-CDR1-3 and L-CDR1-3 comprising the amino acid sequences of SEQ ID NOs 318-323, respectively. SEQ ID NOs 318-323 of the copending application are instant application’s SEQ ID NOs 41-45, and 40, respectively.
In regards to instant application claim 10, Claim 20 of Copending application 16/500,918 discloses an anti-LAG-3 antibody, wherein the anti-LAG-3 antibody comprises a VH and VL comprising the amino acid sequences of SEQ ID NOs 316 and 317, respectively. SEQ ID NO: 316 and 317 of the copending application are SEQ ID NO: 7 and 8, respectively, of the instant application.
In regards to instant application claim 11, Claim 20 of Copending application 16/500,918 discloses an anti-LAG-3 antibody, wherein the anti-LAG-3 antibody comprises an HC and an LC comprising the amino acid sequences of SEQ ID NOs: 316 and 375, and SEQ ID NOs: 317 and 378 respectively. SEQ ID NO: 316 and 317 of the copending application are SEQ ID NO: 7 and 8, respectively, of the instant application. Copending applications SEQ ID 375 and 378 are instant application’s SEQ ID NOs 30 and 34 respectively.

In regards to instant claim 16, as the instantly claimed anti-LAG-3 antibody is taught by the copending application, the instantly claimed antibody will necessarily bind to the same epitopes as claimed.
In regards to claims 30-36, copending application’s claims 1, 24, 29, 30, 34, disclose a method of enhancing immunity in a human patient in need thereof, wherein the patient has cancer, wherein the cancer is selected from the group consisting of leukemia, Hodgkin's lymphoma, non-Hodgkin's lymphoma, myeloma, melanoma, non-small cell lung cancer, bladder cancer, head and neck squamous cell carcinoma, ovarian cancer, colorectal cancer, renal cell carcinoma, Merkel-cell carcinoma, 
In regards to instant claim 20 and 30, the teachings of the copending application are discussed supra. 
The copending application does not teach that the anti-LAG3-antibody is IgG1, and the copending application does not teach a bi-specific binding molecule comprising the antigen-binding portions of two distinct anti-LAG-3 antibodies.
These deficiencies are made up for by Spiess.
Spiess teaches bispecific antibodies bind 2 distinct epitopes on the same antigen (Page 95, Introduction, Column 1). Spiess further teaches that many BsAb generated are of the human IgG1 isotype (Page 97, 2.1.1 Overcoming the heavy chain-pairing problem, Paragraph 2).
It would have been obvious to one of ordinary skill in the art to modify the anti-LAG3 antibody as taught in the copending application to a bispecific antibody comprising the antigen-binding portions of two distinct anti-LAG-3 antibodies in order to bind two distinct epitopes on the same antigen, LAG3, and further as the igG1 isotype. One would have been motivated to do so because bispecific antibodies enable the design of highly sensitive and specific tools for the diagnosis or imaging of infectious diseases and cancer (Page 102, Column 2, 5. Preclinical stage bispecific antibodies, last paragraph). One of ordinary skill in the art would have a reasonable expectation of success, as bispecific antibodies of the IgG1 isotype were already well known in the art.
In regards to claim 22, the teachings of the copending application are discussed supra.

This deficiency is made up for by Isaacs.
Isaacs teaches mutants of hIgG1 mAb mutants wherein mutations within a motif critical for FcgR binding (leucine 235 to alanine) completely prevented depletion (Abstract; Table 1).
It would have been obvious to one of ordinary skill in the art to modify the anti-LAG3 antibody as taught in the copending application to further comprise a mutation in heavy chain amino acid position 235, wherein the amino acid residue at position 235 is mutated from Leu to Ala. One would have been motivated to do so because nondepleting mAbs are very powerful tools for modulating immune responses and are fashionable agents for manipulation of human autoimmunity (Page 3868, Column 2, 2nd paragraph). One of ordinary skill in the art would have a reasonable expectation of success, as hIgG1 mAb mutants wherein mutations within a motif critical for FcgR binding (leucine 235 to alanine) were already well known in the arts.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusions
6.	No claims are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643       

/HONG SANG/Primary Examiner, Art Unit 1643